14 So.3d 1281 (2009)
Jerry WIGGINS, Petitioner,
v.
STATE of Florida, Respondent.
No. 4D09-1687.
District Court of Appeal of Florida, Fourth District.
July 8, 2009.
Rehearing Denied September 9, 2009.
Glenn H. Mitchell, West Palm Beach, and Michael Maher, West Palm Beach, for petitioner.
Bill McCollum, Attorney General, Tallahassee, and Laura Fisher Zibura, Assistant Attorney General, West Palm Beach, for respondent.
PER CURIAM.
Dismissed. See Bared & Co. v. McGuire, 670 So.2d 153 (Fla. 4th DCA 1996).
GROSS, C.J., POLEN and MAY, JJ., concur.